NO. 07-07-0407-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 FEBRUARY 20, 2008

                         ______________________________


                          MARVIN G. HOLMES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                 NO. 94328; HONORABLE LAYNE WALKER, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is Marvin G. Holmes’s Motion to Dismiss Appeal in which

he requests that his notice of appeal be withdrawn and the appeal be dismissed. As

required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed

by Appellant and his attorney. No decision of this Court having been delivered, the motion
is granted and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.


                                              Patrick A. Pirtle
                                                  Justice



Do not publish.




                                          2